Citation Nr: 0722957	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  05-21 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

Entitlement to service connection for a back disorder, 
claimed as back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1979 to 
June 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Anchorage, Alaska.

In May 2006 the veteran testified before the undersigned 
Veterans Law Judge in a hearing at the RO.  At that hearing 
the veteran submitted additional evidence for inclusion in 
the file, with a waiver of initial RO jurisdiction.  The 
Board has accepted this additional evidence for inclusion 
into the record on appeal.  See 38 C.F.R. § 20.800.

The Board remanded this case to the RO, via the Appeals 
Management Center (AMC), in August 2006 for further 
development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.

2.  The veteran is competently diagnosed with degenerative 
changes in the thoracic spine and cervical spine.

3.  There is no medical or objective lay evidence of a back 
injury during military service, and no medical evidence that 
the current back disorder is related in any way to the 
veteran's military service.





CONCLUSION OF LAW

The veteran does not have a disability manifested by back 
pain that was incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  

VCAA and its implementing regulations essentially include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the issue of service 
connection for a back disorder has been accomplished.  

In August 2003, prior to the rating decision on appeal, the 
RO sent the veteran a letter informing him that to establish 
entitlement to service connection the evidence must show 
three things: an injury in military service or a disease that 
began in or was made worse during military service, or an 
event in service causing injury or disease; a current 
physical or mental disability; and, a relationship between 
the current disability and an injury, disease or event in 
service.  The veteran had ample opportunity to respond before 
the issuance of the rating decision in September 2003.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for service connection.  

The Board also finds that August 2003 letter cited above, 
together with a follow-up letter in August 2004, satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The August 2003 letter advised the veteran that VA is 
responsible for getting relevant records held by any Federal 
agency, to include military records, VA medical records, and 
records from the Social Security Administration (SSA).  The 
letter also stated that VA would make reasonable efforts to 
help get records held by any non-Federal entity.  

The August 2004 letter reiterated the respective 
responsibilities of VA and the claimant in procuring evidence 
and reported the evidence the RO had recently received or 
requested.  The letter specifically advised the veteran, "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  As indicated above, 
the RO gave the veteran notice of what was required to 
substantiate the claims on appeal, and the veteran was 
afforded opportunity to submit such information and/or 
evidence prior to issuance of the Statement of the Case (SOC) 
in June 2005 and the Supplemental SOC (SSOCs) in January 2007 
and April 2007.  

Neither in response to the documents cited hereinabove, nor 
at any other point during the pendency of this appeal, has 
the veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  Hence, 
the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the veteran's status (the first Dingess 
element) is not at issue, and as explained above the October 
2003 letter advised the veteran of the second and third 
Dingess elements (existence of a current disorder and 
connection between the claimed disorder and the service-
connected disability).  The AMC sent the veteran a letter in 
September 2006 advising him of the fourth and fifth Dingess 
elements (degree of disability and effective date pertaining 
to the disability).  There is accordingly no possibility of 
prejudice under Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records (SMR) are on file, as 
are the veteran's VA and non-VA treatment records, and in 
fact the Board has remanded the claim in order to ensure that 
all existing relevant records have been obtained.  Neither 
the veteran nor his representative has identified, and the 
file does not otherwise indicate, that there are any other VA 
or non-VA medical providers having additional existing 
records that should be obtained before the claim is 
adjudicated.  

The veteran has been afforded a hearing before the Board, 
during which he provided oral argument and submitted 
additional documents for inclusion in the record.  

The veteran has not been afforded a VA medical examination in 
support of his claim.  However, as explained in more detail 
below, the veteran has not presented a prima facie case for 
service connection, so medical examination is not warranted 
at this point.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. §  
3.159(c)(4).  See also Wells v. Principi, 326 F. 3d. 1381, 
1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 
(2004) (per curium).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's proceeding, at this 
juncture, with an appellate decision on the claim herein 
decided.  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered of disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp.2006); 38 C.F.R. 
§ 3.303 (2006).  

Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred in or aggravated by 
military service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

X-rays of the spine at Seward General Hospital in December 
1992 showed mild degenerative changes of the cervical spine 
(C5-6) but normal thoracic spine.  Subsequently, an October 
2005 VA outpatient treatment note showed an impression of 
mid-thoracic spondylolysis, and concurrent VA magnetic 
resonance imaging (MRI) analysis showed an impression of 
slight disc bulging in the thoracic spine (T8 and T9), subtle 
degenerative changes of the thoracic spine (T11-12), and 
mild-to-moderate degenerative changes in the lower cervical 
spine.  The Board accordingly finds that the veteran has 
shown a current disability of the spine.

However, a veteran seeking disability benefits must establish 
not only the existence of a disability, but also an 
etiological connection between his military service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

The veteran's service medical records (SMR) are silent in 
regard to any back trauma or disorder.  He had a physical 
examination in January 1987, six months prior to release from 
active duty, in which the spine was clinically evaluated as 
"normal."  In the self-reported Report of Medical History 
supporting that examination, also dated in January 1987, the 
veteran specifically denied history of recurrent back pain.

The veteran had a VA compensation and pension (C&P) 
examination in June 1988, within one year of his discharge 
from service.  The veteran made no complaint of back pain, 
and the examination report is silent in regard to any 
observed disorder of the spine.  

In his correspondence to VA and his testimony before the 
Board, the veteran has asserted that he injured his head and 
back in a fall aboard ship in December 1983; the head injury 
was treated but the back trauma was ignored at the time.  The 
veteran testified that he did not experience any back pain 
during military service, and that he first sought 
chiropractic treatment for back pain in 1989.

In support of the veteran's assertions above, the veteran's 
shipmate LM has submitted letters to VA stating that he 
witnessed the veteran's shipboard accident, and that priority 
at the time was to treatment of the severe scalp injury 
rather than any other injuries that the veteran may have 
suffered concurrently.  (The Board notes parenthetically that 
LM does not assert that the veteran injured his back in the 
accident or that the veteran complained of back pain 
thereafter.)

The fact that the veteran had a fall in December 1983, with 
resultant scalp laceration, is documented in SMR and is not 
in dispute.  However, there is no medical evidence or 
objective lay evidence whatsoever showing that the veteran 
suffered a chronic back injury during that fall or at any 
other time during military service, or that the veteran had a 
chronic back disorder at the time of his discharge from 
service.

The veteran testified that he has been told by a physician 
that his current back disorder is related to military 
service.  However, there is no documentation of such a 
medical opinion of record.  The Board notes that hearsay 
medical evidence does not constitute competent medical 
evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995); Warren 
v. Brown, 6 Vet. App. 4 (1993).  ("What a physician said, 
and the layman's account of what he purportedly said, 
filtered through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute medical 
evidence."  Robinette, 8 Vet. App. 77 (1995)).

The file contains an August 2004 letter from the veteran's 
chiropractor stating that the veteran had stated to the 
chiropractor that the original back injury occurred in the 
service when he fell and hit a hatch at 90 degrees, injuring 
his spine.  However, a mere transcription of lay history, 
unenhanced by any additional medical comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a medical professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995); see also 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993).

Similarly, treatment records from Comprehensive Pain 
Management show treatment for back pain and show that the 
veteran attributed that pain to his military service.  
However, nothing in those records shows a medical opinion 
agreeing that the current back disorder could be attributed 
to military service.

The Board notes at this point that the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is evidence against a 
claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).  The evidence does not show, and the veteran does not 
assert, that he had any back pain until 1989, and there is no 
evidence of an actual diagnosed back disorder until 1992. The 
Board finds that this passage of years is evidence against 
service connection.

Based on the evidence and analysis above, the Board finds 
that the veteran has shown a current back disorder, but that 
there is no medical or objective lay evidence that the 
disorder is attributable to his military service.  
Accordingly, service connection for the claimed back disorder 
must be denied.

In adjudicating this claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  As the 
preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for a claimed back disorder is denied.



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


